DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office action sent 8-25-21 has been vacated in favor of the following office action to address misinterpretation/miswording in the discussion of CH1, CH2, and CH3 domains. Item A) under enablement has been re-worded, item B) has been deleted, and item C) remains the same (and has become item B)). 
Claims 1, 2, 5, 7, 8, 49-65 are pending and under consideration. 
Applicant's arguments filed 6-14-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Interpretation
In Figure 1A, each human IgG1, IgG2, IgG3, and IgG4 gene (represented by open boxes or arrows) inherently must contain a CH1, hinge, CH2, CH3 domains as required in claim 1. This is supported on pg 35, para 135, 136, 139, 140. 
Claim Objection
The nomenclature and abbreviations throughout the claim set is inconsistent, for example using IgG and “immunoglobulin gamma”. The name of the gene and its gene segments is also inconsistent, i.e. 
the mouse immunoglobulin heavy chain gene contains 

operably linked to 
G1, G2a, G2b, G3 heavy chain constant genes, each of which contains a nucleic acid sequence encoding: 
a heavy chain constant domain 1 (CH1), 
a hinge domain (H), 
constant domain 2 (CH2), 
constant domain 3 (CH3), 
a transmembrane (TM) domain, and 
a cytoplasmic (CYT) domain. 

Likewise, nomenclature and abbreviations for the Ig itself should be consistent. The Ig heavy chain comprises a VH domain, a DH domain, a JH domain (VH-DH-JH domain), and a constant domain (CH) comprising CH1, H, CH2, and CH3 [sub]domains.
Accordingly, the structure of the mouse in claim 1 can be written more clearly as ---a mouse whose genome comprises a replacement of a nucleic acids encoding endogenous immunoglobulin gamma (IgG) heavy chain constant domain 1 (CH1), hinge (H), constant domain 2 (CH2), and constant domain 3 (CH3) with nucleic acids encoding human IgG CH1, H, CH2, and CH3, wherein the mouse functionally expresses humanized IgG comprising human CH1, H, CH2, and CH3---
Claim 1 can be written more clearly as ---A method of measuring the _____ of a human immunoglobulin gamma 1 (IgG1) antibody in a mouse, the method comprising: 
H1), hinge (H), constant domain 2 (CH2), and constant domain 3 (CH3) with a nucleic acid encoding human IgG1 CH1, H, CH2, and CH3, wherein the mouse functionally expresses a humanized IgG comprising human IgG1 CH1, H, CH2, and CH3; and 
b) determining _____---; however, the mouse does not have disease so it is unclear how to measure or determine therapeutic efficacy of the human IgG1 antibody as claimed.  
Claim 2 can be written more clearly as ---The method of claim 1, wherein the genome of mouse further comprises a replacement of a nucleic acid sequence encoding an endogenous IgG2a transmembrane domain (TM) with a nucleic acid sequence encoding a human IgG1-TM domain---. 
5. Cancel
7. The method of claim 1, wherein the genome of the mouse comprises a replacement of…..
8. The method of claim 1, wherein the genome of the mouse comprises a replacement of….
49. The method of claim 1, wherein the nucleic acid encoding human IgG1 CH1, H, CH2, and CH3 is operably linked to endogenous IgG2a heavy chain variable (VH) and diversity (DH) and joining (JH) gene segments. 
H1, H, CH2, and CH3 and an endogenous VH domain. 
54. Needs “replacement” language – look to allowed patents.
55. Needs “replacement” language – look to allowed patents.
56. A method of measuring the _____ of a human immunoglobulin gamma 4 (IgG4) antibody in a mouse, the method comprising: 
a) administering the human IgG1 to a mouse whose genome comprises a replacement of a nucleic acid encoding endogenous immunoglobulin gamma 1 (IgG1) heavy chain constant domain 1 (CH1), hinge (H), constant domain 2 (CH2), and constant domain 3 (CH3) with a nucleic acid encoding human IgG4 CH1, H, CH2, and CH3, wherein the mouse functionally expresses a humanized IgG comprising human IgG4 CH1, H, CH2, and CH3; and 
b) determining _____---; however, the mouse does not have disease so it is unclear how to measure or determine therapeutic efficacy of the human IgG1 antibody as claimed.  

Claim Rejections - 35 USC § 112
Enablement
Claims 1, 2, 5, 7, 8 and 49-65 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a replacement of a nucleic acid sequence encoding endogenous immunoglobulin G (IgG) heavy chain constant 1 H1), heavy chain constant 2 (CH2), and heavy chain constant 3 (CH3) domains with a nucleic acid sequence encoding human IgG CH1, CH2, and CH3 domains, wherein the mouse functionally expresses humanized IgG1, IgG2, and IgG3 antibodies comprising the human IgG CH1, CH2, or CH3 domains, does not reasonably provide enablement for A) a mouse that expresses a humanized IgG antibody comprising the human IgG CH1, CH2, and CH3 domains, B) a mouse that expresses a humanized IgG antibody comprising “the humanized IG1” CH1, CH2, or CH3 domain, B) “measuring the therapeutic efficacy of the human IgG1 antibody in the mouse”, C) using a mouse with exogenous variable regions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of measure therapeutic efficacy of a human IgG1 antibody by 
a) administering the antibody to a transgenic mouse whose genome comprises a replacement of a nucleic acid sequence encoding endogenous immunoglobulin G (IgG) CH1, hinge, CH2, and CH3 domains with a nucleic acid sequence encoding human IgG CH1, hinge, CH2, and CH3 domains, wherein the mouse functionally expresses a humanized IgG antibody comprising the human IgG CH1, hinge, CH2, and CH3 domains; 
b) measuring the efficacy of the human IgG1 antibody in the mouse. 

A) The specification does not enable making/using a mouse with a replacement of any nucleic acid sequence encoding endogenous IgG CH1, H, CH2, and CH3 domains with a nucleic acid encoding human IgG1 CH1, H, CH2, and CH3 domains as broadly H1, H, CH2, and CH3 domains. Claim 1 encompasses replacing a mIgG2a, mIgG2b, mIgG2c, mIgG1, or mIgG3 constant gene with a human IgG1 constant gene. However, Fig. 1A is limited to replacing a mIgG2a constant gene with a human IgG1 constant gene. The specification and the art at the time of filing do not correlate replacing mIgG2a with mIgG2b, mIgG2c, mIgG1, or mIgG3. It would have required those of skill undue experimentation to make/use a mouse with a replacement of any nucleic acid sequence encoding endogenous IgG CH1, H, CH2, and CH3 domains with a nucleic acid encoding human IgG1 CH1, H, CH2, and CH3 domains as broadly encompassed by claim 1 other than a replacement of a nucleic acid sequence encoding endogenous IgG2a CH1, H, CH2, and CH3 domains. Claim 5 is limited to making the replacement in the IgG2a gene and should be incorporated into claim 1. 
B) The specification does not enable “measuring the therapeutic efficacy of the human IgG1 antibody in the mouse” as required in claim 1. Pg 8, lines 1-10; pg 113, para 536; Example 2, pg 183, para 1082, et al. contemplate using the mouse to measure the therapeutic efficacy of an “administered therapeutic protein [ ] to reduce or eliminate one or more disease symptoms in the animal model”. The claim does not require the mouse has any disease that need therapy; the specification does not teach how to use the mouse that expresses a humanized heavy chain IgG in claim 1 with an otherwise wild-type phenotype to screen compounds capable of treating disease. Likewise, the specification does not teach the mouse that expresses a humanized heavy chain IgG has any disease that requires therapy. Specifically, pg 183, Example 2, teaches the mouse made in Example 1 circumvents the Mouse Anti-Human Antibody 
C) The specification does not enable any IgG CH gene further comprising a replacement of a nucleic acid sequence encoding any endogenous IgG transmembrane (TM) and cytoplasmic (CYT) domain with a nucleic acid sequence encoding human IgG1 TM and CYT as required in claim 2 other than a replacement of a nucleic acid sequence encoding endogenous IgG2a TM and CYT domains. Claim 2 encompasses 
D) The specification does not enable making/using a mouse whose genome has human Ig Cμ, Cδ, Cγ3, or Cγ1 gene within “the endogenous immunoglobulin heavy chain constant region” broadly encompassed by claim 7 other than a mouse whose genome comprises 
a replacement of a nucleic acid sequence encoding endogenous immunoglobulin mu (IgM) heavy chain constant (CH) gene with a nucleic acid sequence encoding human IgM CH gene, 
a replacement of a nucleic acid sequence encoding endogenous IgD CH gene with a nucleic acid sequence encoding human IgD CH gene
H gene with a nucleic acid sequence encoding human IgG3 CH gene
a replacement of a nucleic acid sequence encoding endogenous IgG1 CH gene with a nucleic acid sequence encoding human IgG4 CH gene. 
Claim 7 encompasses inserting human Cμ, Cδ, Cγ3, or Cγ1 genes anywhere in any endogenous Ig heavy chain constant coding region; claim 1 does not require replacing the endogenous Ig heavy chain constant coding region. However, Fig. 1A is limited to the replacements recited above. The specification and the art at the time of filing do not correlate replacing the genes with inserting them into any endogenous Ig CH genes. The specification does not correlate putting a human IgM CH gene in anything other than a mouse IgM CH gene, putting a human IgD CH gene in anything other than a mouse IgD CH gene, putting a human IgG3 CH gene in anything other than a mouse IgG3 CH gene, or putting a human IgG4 CH gene in anything other than a mouse IgG1 CH gene. It would have required those of skill undue experimentation to make/use a mouse with a human Ig Cμ, Cδ, Cγ3, or Cγ1 gene within any “endogenous immunoglobulin heavy chain constant region” as broadly encompassed by claim 7 other than those set forth above.
E) The specification does not enable making/using a mouse with a human IgG2 CH gene or IgG4 CH gene within any endogenous Ig heavy chain constant gene as required in claim 8 other than a replacement of all endogenous Ig CH genes with human Ig CH genes as set forth in Fig. 1A, items 6 and 8. The logic is the same as above. Each specific endogenous Ig CH gene is replaced with a specific human Ig CH gene for 
F) The specification does not enable making/using mice with any of the structures in claim 49 and 50 other than those with endogenous variable heavy chain (VH), diversity heavy chain (DH), and joining (JH) gene segments operably linked to the human IgG1 CH gene. Claim 49 requires the genome contains mouse VH, DH, and JH gene segments operably linked to “the endogenous Ig heavy chain constant region”; however, “the endogenous Ig heavy chain constant region” has been replaced in claim 1. Therefore, claim 49 does not make sense (see 112/2nd). The specification is limited to mouse VH, DH, and JH gene segments operably linked to the human IgG1 CH gene. At minimum, the endogenous VH, DH, JH gene segments must be somehow operably linked to the human CH gene in claim 1. The mouse should functionally expresses a humanized IgG comprising an endogenous VH domain and human IgG1 CH1, H, CH2, and CH3. Given the teachings in the specification taken with the breadth of the claim and the limited examples, it would have required those of skill undue experimentation to make/use a rodent with the structures in claim 49 and 50. 
G) The specification does not enable making/using mice with any of the structures in claim 51 and 52 other than those with a replacement of endogenous variable heavy chain (VH), diversity heavy chain (DH), and joining (JH) gene segments with human VH, DH, and JH gene segments. Claim 51 requires the genome contains human VH, DH, and JH gene segments operably linked to “the endogenous Ig heavy chain constant region”; however, “the endogenous Ig heavy chain constant region” has been replaced. Therefore, the claim does not make sense (see 112/2nd). The H, DH, and JH gene segments operably linked to the human IgG1 CH gene. At minimum, the human VH, DH, JH gene segments must be somehow operably linked to the human CH gene in claim 1. The mouse should functionally expresses a [fully] human IgG1 comprising a human VH domain and IgG1 CH1, H, CH2, and CH3 domains. Given the teachings in the specification taken with the breadth of the claim and the limited examples, it would have required those of skill undue experimentation to make/use a rodent with the structures in claim 51 and 52. 
H) The specification does not enable making/using a transgenic mouse that also has an Igκ locus with human VK, JK, and CK gene segments as required in claim 54 other than those with a replacement of endogenous gene segments with the human gene segments. The specification does not teach the target sequence or vector required to target the IgK locus as required in claims 54 and 55, specifically when replacing endogenous variable, joining and constant gene segments with human VK, JK, CK gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous VK, JK, and CK gene segments with human VK, JK, and CK gene segments operably linked to an endogenous CK gene. The specification does not enable an immunoglobulin κ or lambda chain locus being anywhere but an endogenous κ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
I) The specification does not enable making/using a transgenic mouse of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55 other than those with a replacement of an endogenous gene segment with the human gene segments. The specification does not teach the target sequence or vector 
J) Claims 56-65 are rejected for reasons cited above as they apply to making/using a mouse to screen human IgG4 antibodies. 
Written Description
Claims 1, 2, 5, 7, 8, 49-65 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The specification lacks written description for making/using a mouse with a replacement of any nucleic acid sequence encoding endogenous IgG CH1, H, CH2, and CH3 domains with a nucleic acid encoding human IgG1 CH1, H, CH2, and CH3 domains as broadly encompassed by claim 1 other than a replacement of a nucleic acid sequence encoding endogenous IgG2a CH1, H, CH2, and CH3 domains. Claim 1 H1, H, CH2, and CH3 domains with a nucleic acid encoding human IgG1 CH1, H, CH2, and CH3 domains as broadly encompassed by claim 1 other than a replacement of a nucleic acid sequence encoding endogenous IgG2a CH1, H, CH2, and CH3 domains. Claim 5 is limited to making the replacement in the IgG2a gene and should be incorporated into claim 1. 
B) The specification lacks written description for “measuring the therapeutic efficacy of the human IgG1 antibody in the mouse” as required in claim 1. Pg 8, lines 1-10; pg 113, para 536; Example 2, pg 183, para 1082, et al. contemplate using the mouse to measure the therapeutic efficacy of an “administered therapeutic protein [ ] to reduce or eliminate one or more disease symptoms in the animal model”. The claim does not require the mouse has any disease that need therapy; the specification does not teach how to use the mouse that expresses a humanized heavy chain IgG in claim 1 with an otherwise wild-type phenotype to screen compounds capable of treating disease. Likewise, the specification does not teach the mouse that expresses a humanized heavy chain IgG has any disease that requires therapy. Specifically, pg 183, Example 2, teaches the mouse made in Example 1 circumvents the Mouse Anti-Human Antibody (MAHA) response of mice against human antibodies; however, Example 1 
C) The specification lacks written description for any IgG CH gene further comprising a replacement of a nucleic acid sequence encoding any endogenous IgG transmembrane (TM) and cytoplasmic (CYT) domain with a nucleic acid sequence encoding human IgG1 TM and CYT as required in claim 2 other than a replacement of a nucleic acid sequence encoding endogenous IgG2a TM and CYT domains. Claim 2 encompasses replacing a nucleic acid sequence encoding any endogenous mIgG2a, 
D) The specification lacks written description for any mouse whose genome has human Ig Cμ, Cδ, Cγ3, or Cγ1 gene within “the endogenous immunoglobulin heavy chain constant region” broadly encompassed by claim 7 other than a mouse whose genome comprises 
a replacement of a nucleic acid sequence encoding endogenous immunoglobulin mu (IgM) heavy chain constant (CH) gene with a nucleic acid sequence encoding human IgM CH gene, 
a replacement of a nucleic acid sequence encoding endogenous IgD CH gene with a nucleic acid sequence encoding human IgD CH gene
a replacement of a nucleic acid sequence encoding endogenous IgG3 CH gene with a nucleic acid sequence encoding human IgG3 CH gene
H gene with a nucleic acid sequence encoding human IgG4 CH gene. 
Claim 7 encompasses inserting human Cμ, Cδ, Cγ3, or Cγ1 genes anywhere in any endogenous Ig heavy chain constant coding region; claim 1 does not require replacing the endogenous Ig heavy chain constant coding region. However, Fig. 1A is limited to the replacements recited above. The specification and the art at the time of filing do not correlate replacing the genes with inserting them into any endogenous Ig CH genes. The specification does not correlate putting a human IgM CH gene in anything other than a mouse IgM CH gene, putting a human IgD CH gene in anything other than a mouse IgD CH gene, putting a human IgG3 CH gene in anything other than a mouse IgG3 CH gene, or putting a human IgG4 CH gene in anything other than a mouse IgG1 CH gene. Accordingly, the specification lacks written description for any mouse with a human Ig Cμ, Cδ, Cγ3, or Cγ1 gene within any “endogenous immunoglobulin heavy chain constant region” as broadly encompassed by claim 7 other than those set forth above.
E) The specification lacks written description for any mouse with a human IgG2 CH gene or IgG4 CH gene within any endogenous Ig heavy chain constant gene as required in claim 8 other than a replacement of all endogenous Ig CH genes with human Ig CH genes as set forth in Fig. 1A, items 6 and 8. The logic is the same as above. Each specific endogenous Ig CH gene is replaced with a specific human Ig CH gene for reasons set forth above. Accordingly, the specification lacks written description for any mouse as broadly encompassed by claim 8 other than those set forth in Fig. 1A, items 6 and 8. 
H), diversity heavy chain (DH), and joining (JH) gene segments operably linked to the human IgG1 CH gene. Claim 49 requires the genome contains mouse VH, DH, and JH gene segments operably linked to “the endogenous Ig heavy chain constant region”; however, “the endogenous Ig heavy chain constant region” has been replaced in claim 1. Therefore, claim 49 does not make sense (see 112/2nd). The specification is limited to mouse VH, DH, and JH gene segments operably linked to the human IgG1 CH gene. At minimum, the endogenous VH, DH, JH gene segments must be somehow operably linked to the human CH gene in claim 1. The mouse should functionally expresses a humanized IgG comprising an endogenous VH domain and human IgG1 CH1, H, CH2, and CH3. Accordingly, the specification lacks written description for any mouse with the structures in claim 49 and 50. 
G) The specification lacks written description for any mice with any of the structures in claim 51 and 52 other than those with a replacement of endogenous variable heavy chain (VH), diversity heavy chain (DH), and joining (JH) gene segments with human VH, DH, and JH gene segments. Claim 51 requires the genome contains human VH, DH, and JH gene segments operably linked to “the endogenous Ig heavy chain constant region”; however, “the endogenous Ig heavy chain constant region” has been replaced. Therefore, the claim does not make sense (see 112/2nd). The specification is limited to human VH, DH, and JH gene segments operably linked to the human IgG1 CH gene. At minimum, the human VH, DH, JH gene segments must be somehow operably linked to the human CH gene in claim 1. The mouse should 1 comprising a human VH domain and IgG1 CH1, H, CH2, and CH3 domains. Accordingly, the specification lacks written description for any mouse with the structures in claim 51 and 52. 
H) The specification lacks written description for any transgenic mouse that also has an Igκ locus with human VK, JK, and CK gene segments as required in claim 54 other than those with a replacement of endogenous gene segments with the human gene segments. The specification does not teach the target sequence or vector required to target the IgK locus as required in claims 54 and 55, specifically when replacing endogenous variable, joining and constant gene segments with human VK, JK, CK gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous VK, JK, and CK gene segments with human VK, JK, and CK gene segments operably linked to an endogenous CK gene. The specification lacks written description for a human immunoglobulin κ gene being anywhere but an endogenous κ chain gene. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
I) The specification lacks written description for any transgenic mouse of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55 other than those with a replacement of an endogenous gene segment with the human gene segments. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 55, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous Vλ, Jλ, and Cλ gene segments with human Vλ, Jλ, and Cλ gene segments 
J) Claims 56-65 are rejected for reasons cited above as they apply to making/using a mouse to screen human IgG4 antibodies. 
Indefiniteness
Claims 1, 2, 5, 7, 8, 49-65 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, there is a logical gap missing between the active step “measuring the therapeutic efficacy of the human IgG1 [or IgG4] antibody in the mouse” in step b) and the mouse given the antibody in step a) because the mouse in step a) does not have any disease requiring therapy. As such, it is wholly unclear how to measure the therapeutic efficacy of the human IgG1 [or IgG4] antibody using the mouse in step a). While pharmakinetics and dosage may be studied using the mouse, measuring the therapeutic efficacy of the human IgG1 [or IgG4] antibody as claimed does not encompass pharmakinetics and dosage research. 


Claims 49 and 61 are indefinite because they require the endogenous VH, DH, and JH gene segments are operably linked to “the endogenous” CH gene; however, the mouse CH gene has been replaced with a human CH gene in claim 1. Therefore, claims 49 and 61 do not further limit claim 1 or 56. 
Claims 54 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, the antibody comprises a K light chain, but not a human K constant region as required in the structure of the mouse. In addition, the antibody comprises a K light chain but the structure of the mouse does not require the mouse comprises a human K light chain constant region. This adds up to making the claims confusing and indefinite because it is missing essential elements and leaves gaps of logic between the structure of the mouse and the structure of the antibody made by the mouse. 
Claims 55 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, the antibody comprises lambda light chain, but not a human lambda constant region as required in the structure of the mouse. In addition, the antibody comprises a lambda light chain but the structure of the mouse does not require the mouse comprises 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632